Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 1 of 12 PageID #: 480




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:17-CV-463-CHB

 DARRYL G. GRISBY,                                                                         Plaintiff,

 v.

 DON BOTTOM, Warden of
 Northpoint Training Center,                                                            Defendant.

                                   Report & Recommendation

        Petitioner Darryl Grigsby asks this Court for a writ of habeas corpus pursuant to 28 U.S.C.

 § 2254. (DN 1.) The District Judge has referred this matter to the undersigned Magistrate Judge

 for findings of fact, conclusions of law, and recommendation. (DN 3.) For the following reasons,

 the undersigned recommends that Grigsby’s petition be DENIED.

                                        I. BACKGROUND

        Tiphanie Durham was shot and killed in May 2006. Grigsby does not dispute that he was

 present at the time of the shooting, or that he “attempted to dispose of [her] body by fire” shortly

 thereafter. (DN 1, PageID # 6.) He does argue, however, that his plea to murder and five related

 charges is invalid.

        Original Action

        In May 2006, a Kentucky grand jury indicted Grigsby on seven counts: murder, first-degree

 robbery, two charges of tampering with physical evidence, third degree arson, abuse of corpse,

 and being a second-degree persistent felony offender. (Appendix 2–5, DNs 10-2–10-7.) Two

 months later, the Commonwealth announced its intention to prosecute the indictment as a capital

 offense. (App. 6–7.)
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 2 of 12 PageID #: 481




        In October 2007, days before trial, Grigsby entered an Alford plea1 to six counts—capital

 murder, first-degree robbery, third-degree arson, both charges of tampering with physical

 evidence, and being a second-degree persistent felony offender—in exchange for a sentence

 recommendation of life without the possibility of parole for 20 years and dismissal of the abuse of

 corpse charge. (App. 15–18.) He also waived his right to appeal. (App. 18.) The Jefferson Circuit

 Court accepted the plea and entered the recommended sentence. (App. 19–21.)

        In March 2009, Grigsby appealed to the Kentucky Supreme Court. (App. 26–27.) His

 appeal was limited to two purported “sentencing issues,” namely “whether waiver of appeal can

 be an express term of a plea bargain and whether criminal defendants [were] being given incorrect

 information about their right to jury sentencing after guilty pleas.” (App. 29.) The court affirmed

 his conviction and sentence. (App. 76.)

        State-Court Collateral Attack

        In August 2010, Grigsby moved pro se to vacate, set aside, or correct his judgment and

 sentence pursuant to Kentucky Rule of Criminal Procedure 11.42. (App. 78–81.) He filed a pro

 se memorandum in support. (App. 82–107.) In May 2013, new counsel filed a brief in support of

 Grigsby’s motion. (App. 128–135.) Grigsby alleged ineffective assistance of counsel on five

 grounds (plus their cumulative effect) and requested an evidentiary hearing. Later that year, the

 Jefferson Circuit Court denied the motion without holding a hearing. (App. 154–59.)

        In December 2014, proceeding with counsel, Grigsby appealed to the Kentucky Court of

 Appeals, seeking reversal and remand for an evidentiary hearing. (App. 171–88.) The court later

 permitted Grigsby’s counsel to withdraw. (App. 221.) In October 2015, the court denied




    1
      Under Kentucky law, an Alford plea is equivalent to a guilty plea. Brown v. Commonwealth, 174
 S.W.3d 421, 432 (Ky. 2005) (quoting Pettiway v. Commonwealth, 860 S.W.2d 766, 767 (Ky. 1993)).


                                                 2
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 3 of 12 PageID #: 482




 Grigsby’s appeal. (App. 242–52.) On August 17, 2016, the Kentucky Supreme Court denied

 Grigsby’s petition for discretionary review. (App. 253.)

         This Habeas Action

         Grigsby filed his habeas petition through counsel on August 1, 2017.2 (DN 1.) Respondent

 Don Bottom, the Warden of Northpoint Training Center where Grigsby is presently held,

 responded per the Court’s instructions on October 26, 2017. (DN 10.) Grigsby filed a reply brief

 on March 28, 2019. (DN 14.)

                                         II. APPLICABLE LAW

         The writ of habeas corpus is a remedy for state prisoners whose custody violates federal

 law. 28 U.S.C. § 2254(a); Reed v. Farley, 512 U.S. 339, 347 (1994). But “habeas corpus is not to

 be used as a second criminal trial,” Williams v. Taylor, 529 U.S. 362, 383 (2000) (opinion of

 Stevens, J.), and federal courts’ authority to consider habeas petitions is limited in several ways.

 First, before petitioning for habeas relief in federal court, state prisoners typically must exhaust all

 available state court remedies by fairly presenting all claims to the state courts. 28 U.S.C. §

 2254(b), (c); Rhines v. Weber, 544 U.S. 269, 274 (2005); Wilson v. Mitchell, 498 F.3d 491, 498

 (6th Cir. 2007). Second, to be timely, a habeas petition must satisfy a one-year statute of

 limitations. 28 U.S.C. § 2244(d)(1). And third, a federal court generally may not reach the merits

 of any claims that were procedurally defaulted in state court, either by a state court’s express

 application of a procedural rule or a petitioner’s failure to fairly present the claim. Lovins v.

 Parker, 712 F.3d 283, 295 (6th Cir. 2013); see also Reed v. Farley, 512 U.S. 339, 354-55 (1994).




     2
       In the petition, Grigsby’s counsel announced that she intended to “[s]hortly . . . file a request for a
 briefing schedule which would permit [her] to complete her investigation, to brief the issues more fully,
 and possibly to add or withdraw claims.” (DN 1, PageID # 1.) However, no such motion has been filed.


                                                      3
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 4 of 12 PageID #: 483




        When a habeas court does reach the merits of a petitioner’s claim, it may consider two

 questions: First, whether the state’s underlying final decision was “contrary to” or “an

 unreasonable application of” federal law as clearly established by the Supreme Court at the time

 of the decision. 28 U.S.C. § 2254(d)(1); accord. Williams, 529 U.S. at 379–82 (opinion of

 O’Connor, J.).    Second, whether the state’s underlying final decision was “based on an

 unreasonable determination of the facts in light of the evidence presented in the State court

 proceeding.” 28 U.S.C. § 2254(d)(2); accord. Miller-El v. Dretke, 545 U.S. 231, 240 (2005). The

 habeas court must defer to the state courts’ findings of fact. § 2254(e)(1); Miller-El, 545 U.S. at

 240; Shimel v. Warren, 838 F.3d 685, 695 (6th Cir. 2016).

        Even if found, not all constitutional errors warrant relief. Williams, 529 U.S. at 375. But

 where relief is warranted, the habeas court has “broad discretion in fashioning” it. Gentry v. Deuth,

 456 F.3d 687, 696 (6th Cir. 2006); see also Hilton v. Braunskill, 481 U.S. 770, 775 (1987). Both

 conditional grants, which “provide states with an opportunity to cure their constitutional errors,”

 and absolute grants are possible. Gentry, 456 F.3d at 692.

                                          III. ANALYSIS

        Grigsby raises five ineffective assistance claims: that his trial counsel (1) “failed to

 properly investigate and challenge his identification,” (2) “failed to advise [him] as to extreme

 emotional disturbance as a defense to murder,” (3) “filed a motion for to [sic] offer evidence of

 mental disease or mental defect” too late, (4) “failed to acknowledge an alternate [self-defense]

 theory of the case,” and (5) gave “misadvice” which rendered his guilty plea invalid. (DN 1,

 PageID # 7–9, 11, 13.) He asks for a conditional writ prompting a new trial. (PageID # 15.) The

 Warden asserts that some of Grigsby’s claims are procedurally defaulted and that all fail on the

 merits. (DN 10, PageID # 79–103.)




                                                  4
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 5 of 12 PageID #: 484




         Procedural Default by Failure to Exhaust

         The Warden argues that Grigsby has procedurally defaulted on three “sub-issues” by

 failing to present them to the Kentucky courts. (DN 10, PageID # 79–80.) Grigsby argues in his

 reply brief that all three are appropriately before this Court.3 (DN 14, PageID # 477–478.) A

 claim becomes procedurally defaulted in two circumstances: “First . . . where state-court remedies

 have been exhausted within the meaning of § 2254, but where the last reasoned state-court

 judgment declines to reach the merits because of a petitioner’s failure to comply with a state

 procedural rule. Second . . . where the petitioner failed to exhaust state court remedies, and the

 remedies are no longer available at the time the federal petition is filed because of a state

 procedural rule.”     Lovins, 712 F.3d at 295 (internal citations omitted).              Only the second

 circumstance is relevant here.

         The Warden first challenges Grigsby’s allegation that the police showed a fact witness an

 improperly suggestive photo array. (DN 10, PageID # 79.) But Grigsby made this allegation in

 his pro se Rule 11.42 motion and memorandum. (App. 79, 104.) Furthermore, the Warden does

 not dispute that the actual constitutional claim supported by this allegation—failure by trial counsel

 to investigate the photo lineup identification—was presented in Grigsby’s Rule 11.42

 memorandum. (DN 10, PageID # 79.) The undersigned finds that this allegation and claim are

 not procedurally defaulted.

         The Warden next challenges Grigsby’s claim that his trial counsel failed to investigate his

 claim that he was actually the victim of an attempted robbery by Durham and an accomplice. (DN



     3
      Grigsby’s reply brief was filed more than a year after the deadline set by the Court. (See DN 3.)
 However, courts in this circuit generally do not reject habeas claims due to procedural default without first
 giving the petitioner an opportunity to reply to the respondent’s argument. See Lorraine v. Coyle, 291 F.3d
 416, 426 (6th Cir.), amended on reh’g, 307 F.3d 459 (6th Cir. 2002). Accordingly, the undersigned has
 given it full consideration in preparing this Report & Recommendation.


                                                      5
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 6 of 12 PageID #: 485




 10, PageID # 79–80.)       But Grigsby clearly claimed in his pro se Rule 11.42 motion and

 memorandum that his trial counsel, upon investigation into the facts of the case, would have

 discovered such facts. (App. 79, 96.) The undersigned finds that this claim is not procedurally

 defaulted.

         The Warden finally challenges Grigsby’s allegation that his trial counsel was late to file a

 notice of expert witness testimony and thereby prevented him from pursuing a defense of extreme

 emotional disturbance. (DN 10, PageID # 80.) Grigsby concedes that he did not present this

 allegation to the Kentucky courts, but asserts that he was “unable to” because he “did not receive

 his entire file from trial counsel” and “did not have his entire court file until after he had filed his

 RCr 11.42 motion.” (DN 14, PageID # 478.) This reply is, in substance, a cause-and-prejudice

 argument.

         Since Grigsby’s late-filing claim was not presented to the Kentucky courts in his first and

 only Rule 11.42 motion, it is procedurally defaulted. KY. R. CRIM. P. 11.42(3); Sanders v.

 Commonwealth, 339 S.W.3d 427, 438 (Ky. 2011). As a result, this Court may not reach its merits

 absent a finding of either (1) cause and prejudice or (2) actual innocence. Teague v. Lane, 489

 U.S. 288, 298 (1989); Williams v. Anderson, 460 F.3d 789, 805–06 (6th Cir. 2006); Woody v.

 Tennessee, 12 F.3d 216 (6th Cir. 1993) (“The cause and prejudice standard applies to a defendant

 who pleads guilty and first asserts a claim for relief in a collateral proceeding.”). Grigsby pled

 guilty in October 2007 and initiated his Rule 11.42 collateral challenge in August 2010. He has

 not alleged that his trial attorney, another person, or any other outside force prevented him from

 obtaining and reviewing his trial court record during that 34-month interim. Likewise, as the

 Warden points out, the trial court never actually ruled that the notice was inexcusably tardy or

 granted the prosecution’s motion to exclude related evidence. (DN 10, PageID # 96–97; App. 12–




                                                    6
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 7 of 12 PageID #: 486




 14.) Accordingly, the undersigned finds that Grigsby has shown neither cause nor prejudice; that

 the procedural default is not excused; and that this Court therefore may not reach the merits of the

 claim. See Williams, 460 F.3d at 807.

        Validity of Plea

        The validity of Grigsby’s plea is the crux of his petition. See Tollett v. Henderson, 411

 U.S. 258, 267 (1973). He argues that his trial counsel’s “misadvice” and “campaign to coerce”

 him rendered his plea involuntary, unknowing, unintelligent and—ultimately—invalid. (DN 1,

 PageID # 13–15.) In response, the Warden points out that the Kentucky courts found Grigsby’s

 plea colloquy constitutionally adequate. (DN 10, PageID # 100.)

         “A guilty plea is valid only if the defendant enters into it intelligently and voluntarily,

 factors which may be determined from the totality of the circumstances surrounding the plea.”

 Abdus-Samad v. Bell, 420 F.3d 614, 631 (6th Cir. 2005) (citing Brady v. United States, 397 U.S.

 742, 747, 749 (1970)). To attack his plea, a petitioner who has pled guilty upon counsel’s advice

 must show that he received ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 58

 (1985). To make that showing, the petitioner much establish both cause and prejudice—more

 specifically, (1) “that counsel’s representation fell below an objective standard of reasonableness,”

 Strickland v. Washington, 466 U.S. 668, 688 (1984), and (2) “a reasonable probability that, but for

 counsel=s errors, he would not have pleaded guilty and would have insisted on going to trial,” Hill,

 474 U.S. at 58–59. This two-prong standard, coupled with this Court’s deferential review of the

 Kentucky courts’ preceding judgments, “is doubly hard to meet.” Shimel, 838 F.3d at 696.

        At his October 2007 change of plea hearing, Grigsby acknowledged the significant

 likelihood that, had he gone to trial, he would have been convicted of his charges. (DVD: Jefferson




                                                  7
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 8 of 12 PageID #: 487




 Circuit Court Video Record, “12 TITLE_#12” at 3:21, DN 12 [hereinafter Plea Colloquy].) 4 He

 testified that he had sufficient time to discuss the change of plea with his attorneys, that he was

 satisfied with their advice, that he had reviewed his plea agreement with them, and that the

 agreement was consistent with their advice. (Plea Colloquy 2:50, 3:13, 6:12.) He further testified

 that no one had promised him anything (other than prosecution’s sentence recommendation) for

 or coerced him into changing his plea, that he was pleading guilty upon his own free will, that he

 was not under the influence of alcohol or drugs, and that he had not been treated for any mental

 illness. (Plea Colloquy 2:35, 2:50.) He expressly waived his rights to a jury trial, to call and cross-

 examine witnesses, to remain silent, and to appeal his conviction. (Plea Colloquy 1:51.) Finally,

 he testified that he understood the prosecution’s recommended sentence and that he still wished to

 plead guilty in light of it. (Plea Colloquy 4:30.)

        Grigsby’s signed motion to enter an Alford plea contained the same representations and

 waivers that he made under oath during the colloquy. (App. 15–16.) It also stated that he had

 “fully discussed . . . any possible defenses” with counsel and that he understood them; that he

 waived the right to produce favorable evidence; that his plea was free, knowing, intelligent and

 voluntary; and that he had been “represented by competent counsel.” (App. 15–16.) Grigsby’s

 trial counsel made corresponding certifications during the change of plea hearing and in the

 motion. (Plea Colloquy 1:12; App. 16.)

        In light of his testimony and motion, the Jefferson Circuit Court accepted Grigsby’s plea

 and imposed the recommended sentence. (Plea Colloquy 4:57, 6:28; App. 19–21.) In reviewing

 Grigsby’s state-court collateral attack of his conviction, the Kentucky Court of Appeals held that


    4
       In October 2017, the Warden conventionally filed two discs which contain the Jefferson Circuit
 Court’s video records. (See DN 11.) This Court’s corresponding documentation, which has been digitally
 scanned into this case’s electronic docket, incorrectly describes the filing as “1 CD.” (DN 12.) The two
 discs are actually filed together in that single record entry.


                                                      8
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 9 of 12 PageID #: 488




 his representations during the plea colloquy “directly refute[d] his allegation that his plea was

 involuntary or unknowing due to his counsel’s threats or alleged improper advice” and likewise

 found “nothing improper in counsel’s advice to Grigsby.” (App. 246, 248.)

        For two reasons, that final decision by the Kentucky Court of Appeals was not “contrary

 to” or “an unreasonable application of” federal law; nor was it “based on an unreasonable

 determination of the facts in light of the evidence presented.” 28 U.S.C. § 2254(d). First, the

 representations and declarations made by Grigsby and his counsel at his change of plea hearing

 “carry a strong presumption of verity” and therefore “constitute a formidable barrier” to his

 ineffective-assistance claim. Blackledge v. Allison, 431 U.S. 63, 74 (1977). Grigsby has cast little

 shadow in his habeas petition, if any, on his plea colloquy’s legitimacy.

        Second, in light of the pretrial record, Grigsby can establish neither cause nor prejudice,

 even if only the assertions in his petition are considered. His trial counsel’s assessment of the case

 was not deficient. For example, as the Kentucky Court of Appeals found, Grigsby’s own account

 of the facts excludes EED and self-defense—the defenses he asserts counsel should have raised—

 and two other witness accounts overlapped with the identification that Grigsby challenges. (App.

 248–49.) Because counsel’s advice to plead guilty was not objectively deficient or unreasonable,

 Strickland, 466 U.S. at 687–88, and because rejection of the plea offer would not have been

 objectively rational under the circumstances, Pilla v. United States, 668 F.3d 368, 373 (6th Cir.

 2012) (quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)), the undersigned finds that this

 claim fails on the merits.

        Pre-Plea Arguments

        Grigsby’s three remaining claims involve pre-plea issues—specifically, trial counsel’s

 handling of a witness identification and decisions to not pursue two alternative affirmative

 defenses. “A voluntary and unconditional guilty plea generally waives any non-jurisdictional


                                                   9
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 10 of 12 PageID #: 489




  claims that arose before the plea . . . .” United States v. Cottage, 307 F.3d 494, 499 (6th Cir. 2002);

  see also Tollett, 411 U.S. at 267; United States v. Lalonde, 509 F.3d 750, 757 (6th Cir. 2007).

  “[C]onscious waiver . . . with respect to each potential defense relinquished by a plea of guilty

  . . . is not required.” United States v. Broce, 488 U.S. 563, 573 (1989). Such pre-plea arguments

  only survive if the petitioner successfully “link[s] them to the alleged involuntariness of his plea.”

  Kotsonis v. United States, No. 17-5099, 2017 WL 7310633, at *2 (6th Cir. Sept. 12, 2017); see

  also Rice v. Olson, No. 16–1125, 2016 WL 3877866, at *2 (6th Cir. July 15, 2016)); United States

  v. Stiger, 20 Fed. Appx. 307, 308–09 (6th Cir. 2001).

          Grigsby has not linked his remaining claims to his plea—which, as discussed supra, was

  not involuntary. His petition’s superficial uses of Strickland’s “but for” and “would have gone to

  trial” language (see DN 1, PageID # 8, 11, 13) are insufficient; he “cannot make [the requisite]

  showing merely by telling [the Court] now that []he would have gone to trial then if []he had gotten

  different advice.” Pilla, 668 F.3d at 373. The undersigned therefore finds that his remaining

  claims have been waived. See Stiger, 20 F. App’x at 309; Rice, 2016 WL 3877866, at *2.

          Evidentiary Hearing and Discovery

          Grigsby also requests an evidentiary hearing, “the authority to obtain subpoenas . . .

  necessary for an evidentiary hearing,” and “the right to conduct discovery if requested in a

  separately filed motion.” (DN 1, PageID # 15–16.) He has not made “a separate motion” for a

  hearing, as he anticipated doing at the time of his petition, nor has he filed any discovery motions.

  His petition offers no additional support for these requests.

          “In deciding whether to grant an evidentiary hearing, a federal court must consider whether

  such a hearing could enable an applicant to prove the petition’s factual allegations, which, if true,

  would entitle the applicant to federal habeas relief. . . . [I]f the record refutes the applicant’s factual

  allegations or otherwise precludes habeas relief, a district court is not required to hold an


                                                      10
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 11 of 12 PageID #: 490




  evidentiary hearing.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); see also 28 U.S.C. §

  2254(e)(2); Black v. Carpenter, 866 F.3d 734, 742 (6th Cir. 2017). A habeas court may grant leave

  to conduct discovery only “for good cause.” Section 2254 Rule 6(a).

           Grigsby has not overcome the presumption that the Kentucky courts’ factual findings are

  correct. See 28 U.S.C. § 2254(e)(1). The existing record refutes Grigsby’s factual allegations and

  precludes habeas relief.      Therefore, the undersigned finds that an evidentiary hearing is

  unwarranted and that there is no good cause to permit discovery.

           Certificate of Appealability

           Finally, Grigsby requests a certificate of appealability, which “may issue . . . only if the

  applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

  2253(c)(2). That “demonstration . . . includes showing that reasonable jurists could debate whether

  . . . the petition should have been resolved in a different manner or that the issues presented were

  ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

  (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). When a claim is denied on

  procedural grounds, the applicant must additionally show “that jurists of reason would find it

  debatable whether the district court was correct in its procedural ruling.” Id.

           For the reasons discussed supra, the undersigned finds that Grigsby has failed to make the

  requisite showing for each of his claims.

                                      IV. RECOMMENDATION

           For the foregoing reasons, the undersigned recommends that the petition be DENIED in

  full and this action DISMISSED WITH PREJUDICE.




  June 7, 2019



                                                   11
Case 3:17-cv-00463-CHB-CHL Document 15 Filed 06/07/19 Page 12 of 12 PageID #: 491




                                               Notice

         Pursuant to 28 U.S.C. § 636(b)(1)(B)–(C), the above-signed Magistrate Judge hereby files
  with the Court the instant findings and recommendations. A copy shall forthwith be electronically
  transmitted or mailed to all parties. 28 U.S.C. § 636(b)(1)(C). Within fourteen (14) days after
  being served, a party may serve and file specific written objections to these findings and
  recommendations. FED. R. CIV. P. 72(b)(2). Failure to file and serve objections to these findings
  and recommendations constitutes a waiver of a party’s right to appeal. Id.; United States v.
  Walters, 638 F.2d 947, 949–50 (6th Cir. 1981); see also Thomas v. Arn, 474 U.S. 140 (1985).




                                                 12
